Citation Nr: 0817506	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  06-26 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on August 14, 2007 is warranted.  

2.  Entitlement to service connection for a respiratory 
disorder, to include asthma, chronic obstructive pulmonary 
disease (COPD) and emphysema.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from October 1942 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The veteran testified before the undersigned Veterans Law 
Judge via videoconferencing technology in July 2007.  A 
transcript of the veteran's hearing has been associated with 
the record.


FINDINGS OF FACT

1.  On August 14, 2007, the Board issued a decision which 
granted service connection for a respiratory disorder; the 
copy of the decision which was forwarded to the veteran 
indicated that the benefit was denied.

2.  A respiratory disorder is related to the veteran's 
service.


CONCLUSION OF LAW

1.  The criteria for vacating the Board's August 14, 2007 
decision have been met.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).

2.  A respiratory disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to substantiate the veteran's claim. Therefore, no further 
development is required to comply with the notice or duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)], or the regulations implementing it.

Vacatur

On August 14, 2007, the Board issued a decision granting 
service connection for a respiratory disorder.  
Unfortunately, the copy of this decision which was forwarded 
to the veteran incorrectly stated that service connection was 
denied.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion when there has been a denial of due 
process.  38 C.F.R. 20.904 (2007).  The correct August 2007 
decision of the Board was not provided to the veteran.  In 
order to assure due process, the Board has decided to vacate 
the August 2007 decision and issue a corrected decision in 
its place to ensure that the veteran receives the correct 
version of the decision.

Under 38 U.S.C.A. § 7252 (West 2002) only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 U.S.C.A. § 20.1100(b) 
(2007).  The merits of the issue set forth above are 
considered de novo in the decision below.  

Service Connection

The Board of Veterans' Appeals is under an obligation to base 
the decision on the evidence of record. Assuming evidence is 
competent, the Board must point to more persuasive evidence 
in order to reject that evidence. In order to grant service 
connection, there must be evidence of current disability that 
is due to a disease or injury that was incurred in or 
aggravated by service.  There is no requirement that the 
disability be present in service.  Here, there is obvious 
post service evidence of current disability.  The primary 
issue before the Board is whether there was disease or injury 
(to include exposure to fumes) during service.

The veteran maintains that his current respiratory disorder 
is due to exposure to chemicals during his service.  He has 
reported that he worked on aircraft and was exposed to 
chemicals and aircraft exhaust.  

Available service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's respiratory system.

A June 1980 VA X-ray report indicates bilateral apical 
pleural thickening and parenchymal calcifications of old 
granulomatous disease.  There was no evidence of acute focal 
infiltrate, failure, effusion, or of active cardiopulmonary 
process.

An October 1988 consultation report from Kaiser Permanente 
reflects the veteran's report of a 15 year history of asthma 
symptoms.  A December 1988 record indicates a diagnosis of 
COPD.  At that time, the veteran reported that he had been 
treated for tuberculosis in 1961.

An October 1998 VA treatment note indicates that the veteran 
was being seen to establish care with the physician.  The 
veteran provided a history of chronic obstructive pulmonary 
disease (COPD) and indicated that he used an inhaler.  He 
reported that he had smoked one pack per day for 30 years, 
and had quit smoking in 1980.  The diagnoses included COPD.

An August 2000 VA chest X-ray report indicate that there were 
no active infiltrates and that both lungs were clear.

In August 2004, the veteran stated that he was initiated into 
smoking during his active service and that he was encouraged 
to smoke.  He indicated that he developed a cough and was 
seen at sick call.  He stated that he was given treatments 
for breathing problems.  He noted that he had been diagnosed 
with tuberculosis in 1961 and with COPD, emphysema, and 
asthma in 1982.

A June 2005 VA treatment record indicates that the veteran 
had moderate obstructive lung disease secondary to chronic 
cigarette smoking and COPD, with a history of asthma as 
reported by the veteran.  The veteran asked whether his years 
of exposure to aircraft fuel with octane could have caused 
his asthma.  He related that he did seek medical attention 
during service for breathing difficulties and was given 
oxygen and breathing treatments on a periodic basis.  The 
impression was moderate COPD/asthma.  The provider indicated 
that it was possible that constant exposure to fumes or fuels 
had exacerbated any obstructive lung disease, but that 
whether they could have caused asthma was debatable.  

In response to the veteran's request for a written opinion, 
his VA primary care physician indicated in September 2005 
that she could only indicate that the claimed exposure to 
hydraulic and gas fumes may cause asthma and/or COPD or 
hyperactive airway disease.  

In a November 2005 letter, the veteran's private physician 
stated that the veteran's recurrent breathing problems could 
have possibly occurred in the military.  He noted that the 
veteran had symptoms consistent with asthma that could have 
been caused or aggravated with secondary exposure to high 
octane aircraft fumes, other toxic materials, or hydraulic 
system fluids that are used in the maintenance of aircraft.  
He stated that it was very possible that these exposures 
could have aggravated or resulted in the veteran's asthma 
condition.

The veteran underwent a VA examination in November 2006.  He 
reported toxic fume exposure during service and expressed his 
belief that it caused his bronchial asthma.  He indicated 
that he developed a breathing problem in service and had 
intermittent treatments for acute asthma while in the 
service.  He related that he continued to have breathing 
problems after discharge and underwent further treatment for 
asthma.  He stated that he had smoked intermittently from 
1944 until 1970.  The examiner indicated that at the time of 
examination, he had not reviewed the veteran's claims 
folders.  He stated that there was no doubt that the veteran 
had a chronic bronchospastic disorder dating back some 60 
years, and which had been treated over the years.  He 
indicated that, theoretically, the veteran's bronchial asthma 
could have been triggered by exposure to petrochemicals 
during service.  He also noted that the veteran's history of 
smoking also contributed to some element of restrictive lung 
disease.

In a December 2006 addendum, the examiner indicated that 
there was very little in the file pertaining to the veteran's 
in-service medical care.  He noted that previous pulmonary 
function tests were consistent with the current study and 
reflected a significant bronchospastic element.  He also 
noted that there was evidence of underlying restrictive lung 
disease, which was likely caused or triggered by noxious 
fumes or other environmental elements.  He pointed out that 
petrochemical exposure was very common in our environment.  
He also indicated that the veteran's restrictive lung disease 
element could have resulted from long standing bronchial 
asthma as well as tobacco use.  He opined that the veteran's 
bronchial asthma was at least as likely as not caused by or a 
result of his aviation fuel and chemical exposure during his 
military service.

At his July 2007 hearing, the veteran testified that he had 
first been treated for breathing problems seven to eight 
months after he entered service.  He stated that he was 
hospitalized once for breathing problems.  He related that in 
service, he was responsible for servicing four aircraft and 
that he also participated in refueling of aircraft.  

Having carefully reviewed the record, the Board concludes 
that the evidence supports the claim.  The first evidence of 
treatment for this disability dates to October 1988, many 
years after discharge in 1946.  At that time, the veteran 
reported a 15 year history of asthma.  Based upon that 
history, the onset of the veteran's asthma symptoms was in 
1973, which is also many years after his discharge from 
service.  Moreover, in an August 2004 statement, the veteran 
indicated that he had been diagnosed with COPD, emphysema, 
and asthma in 1982.  Based upon the veteran's varying 
reports, the onset of his respiratory disorder was no earlier 
than 1973.  However, that fact is not determinative.  
38 C.F.R. § 3.303(d).

The record contains an opinion from the November 2006 VA 
examiner indicating that the veteran's bronchial asthma was 
caused by or a result of his aviation fuel and chemical 
exposure during service.  The record does support the 
occurrence of such exposure.  A service department document 
reflects a temporary restriction from duties involving the 
use of gasoline or other solvents.  This restriction tends to 
establish that he was so exposed and that such exposure 
should be limited.  In other words, his exposure is 
consistent with the circumstances of his particular service.  
38 U.S.C.A. § 1154(a).

The Board also observes that there are various statements of 
record from the veteran's medical providers that suggest the 
possibility that exposure to chemicals might have triggered 
the current respiratory disorder.  In June 2005 a VA provider 
indicated that it was possible that constant exposure to 
fumes or fuels had exacerbated any obstructive lung disease.  
In September 2005 the veteran's primary care physician stated 
that exposure to hydraulic and gas fumes might cause asthma 
and COPD or hyperactive airway disease.  Finally, the 
veteran's private physician indicated in November 2005 that 
the veteran's recurrent breathing problems could have 
possibly occurred in service as the result of exposure to 
high octane fumes or other toxic materials.  The Board finds 
these statements to be borderline or speculative.  However, 
in order to reject evidence there must be negative evidence.  

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The more probative 
evidence establishes a remote onset of the veteran's 
respiratory disorder that is attributable to in-service 
exposure.  In reaching this determination, the Board notes 
that the examiners failed to explain the reason for the gap 
between service and the first manifestation.  However, based 
upon the age of the veteran, the Board shall not remand for a 
more reasoned opinion that should have been obtained prior to 
submission for appellate review.

The evidence is supports the claim.  Accordingly, service 
connection for a respiratory disorder is granted.

ORDER

The Board's decision of August 14, 2007 is hereby vacated.

Entitlement to service connection for a respiratory disorder 
is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


